Case 1:20-cr-20245-RNS Document 26 Entered on FLSD Docket 12/22/2020 Page 1 of 9
Case 1:20-cr-20245-RNS Document 26 Entered on FLSD Docket 12/22/2020 Page 2 of 9
Case 1:20-cr-20245-RNS Document 26 Entered on FLSD Docket 12/22/2020 Page 3 of 9
Case 1:20-cr-20245-RNS Document 26 Entered on FLSD Docket 12/22/2020 Page 4 of 9
Case 1:20-cr-20245-RNS Document 26 Entered on FLSD Docket 12/22/2020 Page 5 of 9
Case 1:20-cr-20245-RNS Document 26 Entered on FLSD Docket 12/22/2020 Page 6 of 9
Case 1:20-cr-20245-RNS Document 26 Entered on FLSD Docket 12/22/2020 Page 7 of 9
Case 1:20-cr-20245-RNS Document 26 Entered on FLSD Docket 12/22/2020 Page 8 of 9
Case 1:20-cr-20245-RNS Document 26 Entered on FLSD Docket 12/22/2020 Page 9 of 9




           12/18/20



                                                   for
           12/18/20
